Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 3, 6-8, 10-13, 15, 16, 18 and 19 are under consideration.

Election/Restrictions
Applicant's election with traverse of “Benzene, 1,3,-bis(1-isocyanato-1-methylethyl)-, homopolymer, polyethylene glycol mono-me-ether-blocked (PCI),” “ PS-hydroxybenzotriazole” and “Red No. 227” reading on claims 1, 3, 4, 6-13, 15, 16, 18 and 19 in the reply filed on May 11, 2022 is acknowledged.  The traversal is on the ground(s) that there is no undue burden to examine all of the claims because the Examiner at the International stage examined all of the claims.  Applicant further cites to MPEP 803.  This is not found persuasive at least because claims are not species, because there is no unity of invention for the delineated species of invention as evidenced at least by the disclosure van Nguyen as set forth in the Requirement for Restriction, and because MPEP 803 is not part of the unity of invention standard which is summarized in MPEP 823.  For clarity of the record, the Examiner notes the election also does not read on claims 4 and 9.
The requirement is still deemed proper and is therefore made FINAL.

Claims 2, 4, 5, 9, 14 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 3, 6-8, 10-13, 15, 16, 18 and 19 as filed on December 4, 2020 are pending and under consideration to the extent of the elected species.

In the process of searching, the Examiner found art on the broader recitation of the claims.  Said art has been applied in the interest of compact prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2020 was considered.

Drawings
The drawings as filed December 4, 2020 are objected to because [w]here only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.  See MPEP 1606.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kalivretenos (US 2012/0184683, published July 19, 2012).
Kalivretenos is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

Regarding claims 1, 3, 8, 13 and 15
Kalivretenos teaches 1-hydroxybenzotriazole-6-carboxylic acid linked directly to a solid polymer support inclusive of polystyrene, glass beads, etc. (title; abstract; Figures 2, 7, 8; paragraph [0048]; claims).  The HOBT derivative may be modified with a food dye (e.g., FD&C Red 3) via carbodiimide mediated ester formation (paragraph [0078]; Figure 8). 
	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 10, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Van Nguyen et al. (US 2017/0189312, published July 6, 2017, of record).

Van Nguyen is applied herewith on the broader recitation of the claims in an effort to expedite prosecution.

Van Nguyen teach compositions comprising polycarbodiimide and derivatives thereof (carbodiimide-based compound), together with optional colorants or dyes (necessarily natural or synthetic), and amino compounds and derivatives (reaction accelerating additive, capable for forming peptide bonds) (title; abstract; claims; paragraphs [0002], [0046]-[0065], [0220], [0222]), as required by instant claims 3, 13.  The polycarbodiimide is present from about 0.01 to 20 wt% (claim 13), as required by instant claim 10.  Colorants may be present from about 0.05 to 50 wt% (paragraph [0228]), as required by instant claim 18.
The compositions may further comprise inter alia polymeric rheology modifiers which are water-soluble or water-dispersible and which are selected from inter alia starch, guar gums, cellulose-based polymers or/and silica particles (reaction accelerating additive that is a water-soluble polymer as set forth in instant claim 5) (claims 10-12), as required by instant claim 3.
The compositions may be provided as a single pre-mix or provides as separate pre-mixes (claims 17 and 20), as required by instant claim 19.
	Van Nguyen fail to specifically teach or exemplify an embodiment comprising a carbodiimide, an additive and a dye as required by claim 1 and as such anticipation cannot be found, however, the broader teachings of Van Nguyen render obvious such combinations because the compositions of Van Nguyen comprise polycarbodiimide together with optional colorants or dyes and may further comprise polymer compounds which read on the additive as instantly claimed / disclosed.  Additionally, it would have been prima facie obvious to employ the polycarbodiimide of Van Nguyen in amounts as disclosed by Van Nguyen or/and the colorant of Van Nguyen in amounts as disclosed by Van Nguyen and it would have been obvious to provide the compositions as a single pre-mix or as separated pre-mixes as disclosed by Van Nguyen  to arrive at compositions yielding no more than one would expect from such an arrangement.  

Claims 1, 3, 8, 10, 12, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/088126 A1, published June 18, 2015, as evidenced by the ip.com translation) in view of Barg et al. (US 2009/0156485, published June 18, 2009); and El-Faham, “Peptide coupling reagents, more than a letter soup,” Chemical Reviews 111:6557-6602, 2011.
Son is applied herewith on the elected embodiment

Son teach dye compositions comprising a carbodiimide-based compound (title; abstract).  
	The carbodiimide may be 0.001 to 10 parts by weight of the composition (page 8), as required by instant claim 10.  The carbodiimide may be Benzene, 1,3,-bis(1-isocyanato-1-methylethyl)-, homopolymer, polyethylene glycol mono-Me-ether-blocked (page 9, formula 2; page 23, examples).
	The dye includes synthetic dyes inclusive of inter alia Red 227 (pages 8, 23), as required by instant claims 13, 15.  The dye can comprise a carboxyl or amine to increase the reaction efficiency with the carbodiimide or /and may comprise a group capable of covalently bonding to protein (page 8), as required by instant claims 12, 16.  The dye may be 0.001 to 50 parts by weight of the composition (page 8), as required by instant claim 18.
	The carbodiimide may react with the protein of hair to form a reactive ester to which a dye having an amine residue may covalently bond (page 10).  
	The carbodiimide and the dye may be formulated as a single agent in encapsulated form or as two agents in separate forms (page 10), as required by instant claim 19.
 	Son do not teach a reaction accelerating additive that is polystyrene-hydroxybenzotriazole as elected as required by claims 1, 3, 8.
	These deficiencies are made up for in in the teachings of Barg and El-Faham.
	Barg teach methods for coupling keratin-binding polypeptides with effector molecules inclusive of dyes; the coupling may take place via a carbodiimide mediated esterification reaction (title; abstract; Figure 6; paragraphs [0011]-[0015], [0080], [0093]-[0094], [0118]-[0125]; claims).  Optionally, the reaction can be carried out in the presence of additives such as N-hydroxybenzotriazole as known to persons skilled in the art (paragraphs [0093]-[0094])
	El-Faham teach the most traditional approach used to form peptide bonds is the carbodiimide method (page 6559, lhc, last full paragraph).  Additives inclusive of hydroxybenzotriazole (HOBt) increase the efficiency of carbodiimide reactions (paragraph bridging pages 6659-6560; Table 2).  Polymer-bound HOBt inclusive of polystyrene-bound HOBt (PS-HOBt) have been described for synthesis in solution-phase (page 6588, sections 14-14.5; Table 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compositions of Son to further comprise additives inclusive of hydroxybenzotriazole (HOBt) inclusive polymer- / polystyrene- bound HOBt as taught by Barg and by El-Faham in order to increase the efficiency of the carbodiimide reaction.  

Claims 1, 3, 6-8, 10-13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (WO 2015/088126 A1, published June 18, 2015, as evidenced by the ip.com translation) in view of Barg et al. (US 2009/0156485, published June 18, 2009); and El-Faham, “Peptide coupling reagents, more than a letter soup,” Chemical Reviews 111:6557-6602, 2011 as applied to claims 1, 3, 8, 10, 12, 13, 15, 16, 18 and 19 above, and further in view of Yeom et al. (KR 2017-0060429 A, published June 1, 2017, as evidenced by the ip.com translation).
The teachings of Son, Barg and El-Faham have been described supra.
They do not teach PS of 1 to 300 kDa as required by claim 6.
	They do not teach a PS bead of 100 nm to 1 mm as required by claim 7.
	They do not teach 0.0001 to 10 parts by weight of the additive as required by claim 11.
These deficiencies are made up for in the teachings of Yeom.
Yeom teach a cosmetic for skin whitening (title; abstract).  The compositions may further comprise at least one compound selected from inter alia hydroxybenzotriazole in an amount of 0.0001 to 10 parts by weight as a peptide bond formation reaction promoting additive (page 6).  Yeom further teach a reactant comprising a water-soluble nonionic polymer, a polymer resin in bead or resin form, or a silica bead (page 4, R1).  The bead or resin type polymer has a weight average molecular weight of 1,000 Da or more and less than 300,000 Da and may be selected from inter alia styrene (page 5).  The beads have an average diameter of 100 nm to 1 mm (page 5).
Regarding claims 6-7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polystyrene bound to the HOBT of the compositions of Son in view of Barg and El-Faham to have a molecular weight of 1 to 300 kDa or/and to be in the form of beads having an average diameter of 100 nm to 1 mm as taught by Yeom because Yeom discloses at page 5 that such ranges are suitable for covalent bond formation in cosmetic compositions.  
Regarding claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the HOBt in the compositions of Son in view of Barg and El-Faham in amounts of 0.0001 to 10 parts by weight as taught by Yeom because these amounts are suitable for covalent / peptide bond formation in cosmetic compositions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6-8, 10-13, 15, 16, 18 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/972,530 in view of Son et al. (WO 2015/088126 A1, published June 18, 2015, as evidenced by the ip.com translation). 
	The instant claims are drawn to a composition comprising a carbodiimide-based compound, a reaction accelerating additive and a dye.  The dye may contain a carboxyl or amine.  The dye may be natural or synthetic.  The synthetic dye may be inter alia Red No. 227.  The dye may comprise a functional group for covalent bonding with protein.  The dye may be present at 0.001 to 50 parts.
	The copending claims are drawn to a composition comprising a carbodiimide-based compound, the same reaction accelerating additives and a skin whitening component.  The whitening component may contain a carboxyl or amine.  The whitening component may be inter alia a vitamin.  The whitening component may comprise a functional group for covalent bonding with protein.  The whitening component may be present at 0.001 to 50 parts.  
	The conflicting claims differ with respect to the active, however, dying is a form of coloration that is an obvious variant of whitening as evidenced by Son as elaborated supra because Son embrace any / all bioconjugation of actives to the skin inclusive of moisturizers or/and sunscreens or/and dyes inclusive of Red 227.  Therefore, the instantly claimed compositions are an obvious variant of the compositions of the copending claims in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Koenig et al. (US 3,725,380) teach a method of synthesizing peptides in the presence of a carbodiimide and a 1-hydroxybenzotriazole (title).  
	Hird et al. (WO 99/11676) teach polystyrene beads having a size of about 38 to 75 microns (title; abstract; paragraph bridging pages 3-4; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619
/ILEANA POPA/Primary Examiner, Art Unit 1633